ROBERTS, J.
Epitomized Opinion
DeBarbour was' found guilty by the Youngstown Municipal Court of the unlawful possession of intoxicating liquor. The Common Pleas reversed the conviction because DeBarbour. previous to the trial, demanded return of the liquor which he claimed was illegally seized without a search warrant in a bonda fide residence. The evidence disclosed that DeBarbour’s residence was under suspicion, and complaints had been made as to the character of the occupants. In a trunk the officers found a bottle of liquor which had been brought there since prohibition went into effect. The Court of Appeals in sustaining the conviction and reversing the Common Pleas held:
1. When a residence is .under _ suspicion and in searching it police find liquor which was not there before prohibition, a conviction for unlawful possession of liquor will be sustained under the Miller Law.